DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 15-25 are pending (claim set as filed on 09/22/2020).

Priority
This application is a CON of Application no. 15/290,445 (now US Patent no. 9,795,713), which is a CON of Application no. 14/969,800 (now US Patent no. 9,474,829), which is a CON of Application no. 14/811,993 (now US Patent no. 9,238,091), which is a CON of Application no. 14/332,465 (now US Patent no. 9,119,831), which is a CON of Application no. 14/174,980 (now US Patent no. 8,802,436), which has a provisional application no. 61/762,437 filed on 02/08/2013.

Withdrawal of Rejections
The response and amendments filed on 09/22/2020 are acknowledged. The previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 

The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Interpretation

The recitation of the term “about” without definition in the specification of how much variation permits a broad interpretation of the range allowed. Thus, the concentrations of the cited prior art are interpreted to fall within the variation permitted by the use of “about” in this instance. 
Regarding base claim 15 which recites, in part, “an extracellular matrix material (ECM) derived from the extracellular matrix of a mammal gelled at room temperature in a basic solution”, this phrase is being interpreted as a product-by-process limitation. The MPEP at 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps ... Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. 
Maintained Rejections
Claim Rejections - 35 USC §102/§103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-25 are rejected under 35 U.S.C. 102(b) as being anticipated, or in the alternative, under 35 U.S.C. 103(a) as being unpatentable over Hiles (US 2011/0318419 A1).
	Hiles’ general disclosure relates to materials useful for tissue grafting, and in particular to such materials derived from extracellular matrices and retaining both collagen and substances such as growth factors that contribute to the beneficial properties of the material (see abstract & ¶ [0002]). The materials are used in products for treating patients, for example, wound healing, treatment of tissue of the nervous system, modulating adhesions, or facilitating collagen turnover and degradation (see ¶ [0025], [0037], [0066]). 
	Regarding claim 15’s first limitation, Hiles teaches a method for manufacturing a tissue graft material such as a collagenous extracellular matrix material (ECM) isolated from human or animal donors, particularly submucosa-containing extracellular matrix material containing at least one extractable, bioactive growth factor or non-collagenous protein material, particularly fibroblast growth factor-2 (FGF-2) (see abstract & ¶ [0005]-[0010], [0020]). The graft material includes an aqueous medium having said extracellular matrix hydrolysate in a dissolved state with the extracellular matrix particles suspended therein, desirably wherein the medium exhibits gel-forming capacity (see ¶ [0016]). 
	Regarding claim 15’s second limitation and claims 16-19 pertaining to the particularized ECM size range, Hiles teaches the particulate ECM material having an average particle size of 
Regarding claims 20-21 pertaining to the growth factors, Hiles teaches a tissue graft material such as a collagenous extracellular matrix containing at least one extractable, bioactive growth factor or other non-collagenous protein material, particularly Fibroblast Growth Factor-2 (FGF-2) (see ¶ [0005]). Preferred ECM base materials contain residual bioactive proteins or other ECM components derived from the tissue source of the materials. For example, they may contain Fibroblast Growth Factor-2 (basic FGF), Transforming Growth Factor-beta (TGF-beta) and vascular endothelial growth factor (VEGF) (see ¶ [0021]-[0024]).
Regarding claim 22 pertaining to the tissue source, Hiles discloses extracellular matrix materials including those derived from submucosa and other tissues such as skin are known graft materials (see ¶ [0003]-[0004]). Suitable extracellular matrix materials include, for instance, submucosa, renal capsule membrane, amnion, dura mater, pericardium, serosa, peritoneum or basement membrane materials, including liver basement membrane or epithelial basement membrane materials (see ¶ [0020]).
Regarding claims 23-24 pertaining to the bioactive material is a foam and adherent, claim interpretation: the prior art reference reads on these limitations because Hiles discloses a gelled composition (see ¶ [0015], [0047]) wherein the instant specification at ¶ [0021] states “the final consistency of all gels is foam-like, and each one adheres to the surface to which it is applied while also maintaining consistency,” and the gel composition of Hiles is considered foam-like.
 Regarding claim 25 pertaining to the concentration, Hiles discloses the ECM hydrolysate may have varying concentrations and in certain embodiments, the processed ECM hydrolysates were provided in a solution of 0.1 M hydrochloric acid at a concentration of about 
The cited reference of Hiles disclose a product which appears to be identical to the presently claimed product, based on the fact that it is an extracellular matrix material (ECM) derived from a human or animal submucosa, skin, or liver basement membrane and in a gelled formulation. Consequently, the claimed product appears to be anticipated by the reference.
However, even if the reference product and the claimed product are not one and the same and there is, in fact, no anticipation, the reference product would, nevertheless, have rendered the claimed products obvious to one of ordinary skill in the art at the time the claimed invention was made in view of the fact that any nominal difference between the products would appear to be reasonably expected variances due to experimental error or batch-to-batch inconsistencies in the starting material.  Thus the claimed invention as a whole was clearly prima facie obvious especially in the absence of sufficient, clear, and convincing evidence to the contrary.
As noted above, the phrase “(ECM) derived from the extracellular matrix of a mammal gelled at room temperature in a basic solution” was being interpreted as a product-by-process limitation. The use of 35 U.S.C. §102 and §103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. 
V.   ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TENDING TO SHOW INHERENCY, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Accordingly, the claimed composition would have been anticipated, or in the alternative, obvious to those skilled in the art within the meaning of USC 102-103.

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 09/22/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art of record. 
In response to Applicant’s argument that “Hiles does not disclose the invention as recited in claims 15-25. Claim 15, upon which all the other claims depend, is drawn to a bioactive wound healing material that is solubilized in a basic solution prior to gel formation. See Specification at page 4, paragraph [0018]”, this argument is not persuasive because the phrases “solubilized” and “prior to gel formation” are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (MPEP 2145 (VI)).
In response to Applicant’s argument that Hiles is drawn to a preferred gel composition that is fractionated under acidic conditions, this argument is not persuasive because the prior 
In response to Applicant’s argument that “Hiles is silent with respect to neutralizing the gel in acid as required by the claimed invention. See specification at page 4, paragraph [0018]” and “Due to the exclusive use of acid in order to form a gel from ECM material in Hiles, the claimed invention is not anticipated by the reference”, these arguments are not persuasive because upon a close review of the claims, there does not appear to be any recitation of “neutralizing the gel in acid”. As noted above, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (MPEP 2145 (VI)). Furthermore, the claim’s transitional phrase of “comprising” is open-ended (MPEP 2111.03) and therefore, it does not exclude the use of acid as per Hiles.
Furthermore, as noted in the claim interpretation section above, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps ... Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production”. In other words, the emphasis of product claims should primarily be based on the claimed structural elements. The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.
Maintained Rejections - Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-22 and 25 are rejected on the ground of non-statutory double patenting as being unpatentable over the following parent US Patents:
(1) Patent no. 8,802,436 	(see claims 1, 5-8, 11, and 18-20)
(2) Patent no. 9,119,831	(see claims 1-2 and 8-16)
(3) Patent no. 9,238,091	(see claims 1, 7-8, 12-13, and 16-22)
(4) Patent no. 9,474,829	(see claims 1, 4-7, 11, and 13-18)
(5) Patent no. 9,795,713	(see claims 1-13)
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the parent patents claims are the narrower claim set that anticipate the broader instant claims. All of the parent patents teaches a bioactive gel from an extracellular matrix material derived from a mammal tissue and particularized ECM. Examiner’s note: all of the parent cases are continuations (CONs) of each other and therefore, a 121 shield against double patenting does not apply even though some parent patents are in different statutory categories of invention.
	Examiner’s note: these double patenting rejections are being maintained at Applicant’s requests that this rejection be held in abeyance until a final form of the claims is agreed upon.

Conclusion
	No claims were allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The Examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653